DETAILED ACTION
Allowable Subject Matter
1.    Claims 1, 2, 4-6, and 8-12 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 10  ,which include,
an ophthalmologic apparatus having  a refractometry optical system and the OCT optical system to simultaneously perform a refractometry and an OCT measurement, wherein the fixation projection system includes a first fixation target projection system configured to project the first fixation target onto the subject's eye, and a second fixation target projection system configured to project the second fixation target onto the subject's eye and the first fixation target projection system further includes an optical member that combines an optical path of the second fixation projection system with an optical path of the first fixation target projection system and  the first fixation target projection system and the second fixation target projection system are independently moveable in the optical axis directions,2Application No. 16/432,965 Reply to Office Action of March 12, 2021 the first fixation target projection system is configured to project the first fixation target from a position where the fogging of the subject's eye is promoted, the second fixation target projection system is configured to project the second fixation target from the optically conjugate position with the fundus, and a wavelength range of the light in the refractometry optical system is different from a wavelength range of the light in the OCT optical system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/3/2021